Commission Question Time
The next item is Question Time (B6-0012/2007).
The following questions are addressed to the Commission.
First part
Subject: Road transport and emissions
Given that road transport is responsible for 25% of EU emissions of CO2 and aeroplanes for 3% of EU emissions of CO2, what level of research has the EU Commission undertaken concerning the annual emissions of road transport (cars, buses, trains etc) and their effect on the environment, taking into account that great political and media emphasis has focused on the emissions emitted by planes?
Μember of the Commission. (EL) Madam President, I am delighted to have an opportunity to reply to this very important question.
The question by the honourable Member is whether the Commission has a full picture of emissions of greenhouse gases from road transport and what measures it proposes to reduce the effect on the environment of these emissions. The Commission services, in cooperation with the European Environmental Bureau, records and monitors annual emissions from all domestic means of transport in the European Union.
I shall comment first on emissions of carbon dioxide, to which the honourable Member's question refers. In 2003, emissions of carbon dioxide from the transport sector in the European Union of the 25 totalled 951 million tonnes, accounting for approximately 21% of all emissions of greenhouse gases in the European Union. Road transport generated emissions of 892 million tonnes of carbon dioxide; in other words, road transport accounts for the biggest share of emissions of greenhouse gases within the European Union. From these statistics, which refer to all forms of transport within the European Union, we need to distinguish international aviation. Aviation can be divided into domestic flights and international flights. As far as international flights are concerned, the production of carbon dioxide is 112 million tonnes more than the amounts I referred to earlier. I should also point out that emissions by aeroplanes have spiralled in comparison with emissions by other means of transport. Finally, the effect on the climate from aeroplanes is greater than the statistics show, because at high altitudes emissions from aeroplanes affect the ozone, which is a greenhouse gas, and affect cloud formation. That is why, if we want to limit the effects on the climate from transport, we need to take action which covers all means of transport.
As regards road transport, the Commission has already notified its intention to propose a legislative framework to limit emissions of carbon dioxide from cars and vans in its communication on carbon dioxide and cars. Average emissions from new automobiles marketed within the European Union must be limited to 120 grammes of carbon dioxide per kilometre by 2012. Improvements to engine and automobile technology will bring about a reduction in emissions to 130 grammes per kilometre, while supplementary measures will bring about a further reduction of 10 grammes per kilometre.
In addition to this, the Commission has tabled a proposal to revise the directive on the fuel quality. The proposal for a directive makes provision for an obligation for fuel manufacturers to limit emissions of greenhouse gases from fuels over their life cycle. This endeavour will bring about a 10% reduction in emissions from road transport by 2020. To get an idea, over a period of 10 years, the reduction in emissions will be equivalent to current annual emissions by Spain and Sweden.
So far I have commented on emissions of carbon dioxide from road transport. As far as aviation is concerned, the Commission has tabled a proposal for them to be included in the European Union's emissions trading system. Our proposal has been brought before Parliament. Apart from carbon dioxide, transport produces other emissions which affect the environment and human health, such as suspended particles and emissions which help to create ozone, such as nitrogen dioxide and volatile organic compounds. Within the framework of the CAFE programme, we estimate that, if no further measures are taken up to 2020, transport as a whole will account for 51% of nitrogen dioxide in terrestrial emissions and 20% of PM 2.5 suspended particles. That is why the Commission is proposing restrictions on emission limits for automobiles and an agreement was reached last December on the EURO 5 and EURO 6 standards. The Commission also intends to table a proposal to introduce new EURO 6 standards for heavy goods vehicles during this year.
I thank the Commissioner for that detailed answer. I think most Members will welcome the 130 grammes per kilometre figure. Of course MEPs including myself will want to see better targets, more effective targets. There is no question of that, but the reason for my question was first of all to reflect the action that you have already taken and that Parliament wants to see taken, but also to get into balance the fact that there are emissions from homes, from waste and all sorts of other areas other than just aircraft and that the Commission, working with Parliament, emphasises that this is a partnership across all of the deleterious effects of CO2 emissions so that we do not just emphasise air flights and then just miss out the emissions of shipping and vehicles. In my own city of London that is extremely important to stop the kind of pollution that we see strangling that city.
Member of the Commission. Thank you very much for your supplementary question. I fully agree with you that we should not focus solely on emissions from airlines, although airlines contribute 3% of the carbon dioxide produced in the European Union and have additional effects because of vapours and nitrogen oxides, because these emissions are occurring at a very high altitude, and because the increase from 1990-2004 was 87% and is still rising. Of course, other sources of carbon dioxide like shipping contribute more in total to EU carbon emissions, but they are not increasing as fast. Furthermore, if we calculate the transport unit per tonne of carbon dioxide, then we see that they contribute less than aviation. You quite rightly mention other sources such as homes. I can go further and mention landfills, F gases, or agriculture: all these are sources of carbon dioxide and the Commission is taking measures to address these particular issues.
There is also the legislation on car emissions, with the target of 120 grammes. This is to be achieved by engine modifications and improvements up to 130 grammes, with an additional 10 grammes to be achieved by component improvements and biofuels. Biofuels will also be very important for land transport, especially with the amendment of the fuel quality directive, which will not only promote sustainable biofuels but also reduce emissions of carbon dioxide. This will be accompanied by a series of other measures adopted with your help and cooperation and aimed at effectively fighting climate change, which is the number one problem in the world today.
I fear Mr Moraes' question might have been a way of expressing support for the expansion of London's airports, to which I am resolutely opposed. But, Commissioner, London is already failing to meet EU air quality targets on NOx and particulates, and it is forecast to exceed the more stringent levels coming down the track. Increasing use of public transport is essential to cleaning up London's air, but we are the most expensive public transport capital in the world. Monthly fares for commuters are twice those in Paris and Rome. What role might the EU play in improving air quality in London, not least by enforcement action and encouraging the Mayor of London and the UK Government to make public transport more affordable?
Member of the Commission. We have two problems: one is carbon dioxide, the other one is other air pollutants. I understand that in London there are additional measures. Actually, very recently there was an expansion of the congestion charge zone, so the local authorities are taking the measures they think appropriate in order to fight climate change, by reducing carbon dioxide and the various pollutants emitted by passenger cars. But you are absolutely right, the better the public transport is, the better it is for the environment, especially if the means of public transport, such as buses, are using sustainable fuel. I think that the introduction of Euro 5 and Euro 6 will be of great importance for London, as it will be for other cities in the European Union.
I am also against the expansion of Stansted airport, but that is because my wife's family has been farming there for a hundred years and they are going to lose their farm because of the runway extension. But that is not my question.
My question is a bit of a devil's advocate. The question is the following: why did the Commission, which originally discussed 120 grammes per kilometre, lift it up to 130 grammes per kilometre? Could you tell us why that happened? You might not be the right Commissioner to do it, but could you explain?
Member of the Commission. I think you will indeed have both Commissioners tonight, because I understand that there is another question coming up and Mr Verheugen will be here, so you will hear the same answer. However, from my point of view as Commissioner for the Environment, I can assure you that the environmental benefit will be the same. What we have calculated in terms of the contribution of passenger cars towards our quota target, which is 0.8 % of the 8 % target, will be achieved, but, of course, in a slightly different way. We have 130 g/km delivered by improvements in car engines and an additional reduction of 10 g through the manufacture of car components and biofuels. We have therefore left the environmental benefit the same, so, as Commissioner for the Environment, I can assure you that I am very happy with it. Of course, there is a difference: some of the burden is shifted from car manufacturers to car component manufacturers and to biofuels.
Subject: Educating young people about environmental issues
Does the Commission have any plans to promote awareness within our primary school network concerning environmental issues, which are of growing concern to the people of Europe as each day passes?
Μember of the Commission. (EL) Madam President, the Commission totally agrees with the honourable Member of Parliament that it is important to improve awareness and inform young people about the environmental challenges faced by our society.
During the1990s, the Commission organised pilot programmes in a bid to promote environmental education in schools. This endeavour included both support for programmes relating to specific environmental issues and the preparation of study programmes. Numerous Member States have now included environmental education in their national curricula. The Commission has also developed means of communication and initiative for the environment which constitute an important source for school programmes and for young people in general. For example, the website of the Environment Directorate General entitled 'Environment for Young Europeans' offers young people information on the environment in 20 languages. This website is interactive and analyses environmental problems in a simple, amusing and educational manner. More importantly, it shows children ways in which they can protect the environment.
Schools play a fundamental role in the Commission's strategy to increase awareness, the strategy entitled 'Climate change depends on you' which started in May 2006. Schools taking part in this strategy must record and monitor their efforts to reduce carbon dioxide emissions and declare their commitment to fighting climate change. The strategy website contains a wealth of material and is directed at young people.
In addition, many of our publications are directed at young people. Children's books cover various environmental issues, such as the spiralling increase in waste, the destruction of the ozone layer, the greenhouse effect and climate change, the importance of preventing river pollution and the importance of biodiversity. Other publications include a collection of sketches and stories by children and an educational leaflet on the Natura 2000 network. I have copies of these publications in various languages, as well as of a video of the Commission 'Climate change depends on you' strategy presented by the MTV television channel. It is a USB video and any Members of Parliament interested may take a copy. I also have a number of leaflets over there. I should also like to point out that educational programmes on the environment are eligible for funding on the basis of the action programme in the lifelong learning sector for 2007-2013.
I would like to thank Commissioner Dimas for his very positive response and to compliment him on what has already taken place. But I might specifically ask that, perhaps, further financial resources might be made available to develop environmental issues in schools, and I believe that the Commission should, in fact, pursue this area more. The topical question nowadays is how we protect our environment - the means and the method - and I honestly believe that we should try to get that message home to young people. Obviously we all have our part to play and we should encourage national governments to do the same. So, Commissioner, while appreciating what you have done already, I would like you to explore further the possibilities there.
Member of the Commission. Very briefly, you know that the LIFE + regulation is under discussion here in Parliament and in the Council. Provided that it is approved, programmes of the kind you mentioned before will be able to be financed.
I think, Commissioner, you would agree that young children may not be old enough to understand why they should be concerned about environmental neglect, but they are old enough to appreciate the beauty of the world and to begin developing good habits as regards environmental issues.
What I understood from your reply is that you are quite satisfied with what the European Union is doing in this field so, are we doing enough? And do you have any new ideas about what is to be done in the near future?
Member of the Commission. I am never satisfied, especially when it comes to environmental issues. There is always more to be done. We are doing quite a lot with your help, but we can do a lot more. On the specific question of whether schools in the European Union will include programmes proposed by the European Union in their curricula, there was a major debate on this issue in the late nineties, when it was decided that the matter should be governed by subsidiarity and was for Member States to determine.
Of course, we can do more because environmental awareness is of extreme importance. You can see what is happening with climate change, now that people around the world and in the European Union have become more aware of the threat it poses, because of newspapers and the media, and the reports available on the subject, such as the Turner Report, the IPCC report, and various reports by other scientific organisations like NASA, and because of the work done by the European Parliament, by the Commission and the European Union. As a result we have been able to introduce various measures and to reach agreement.
Last week's historic agreement on the energy and climate change package will give us not only a leading position in the world in fighting climate change, but, most importantly of all, will enable us to be more effective in persuading other countries to come on board after 2012.
Children are very important, not only because, as you said, they develop good habits, but also because they influence their parents. So it is really a very good investment to make children more aware of environmental issues.
Subject: Recognition of university degrees
The Bologna process and the protocol signed at Bergen, Norway, concerning the recognition of degrees awarded for studies at European universities provided that the Member States should draw up a 'list' of the universities whose degrees are not recognised without other procedures. These lists have not yet been drawn up, which has resulted in a large number of petitions to the European Parliament, and citizens are concerned about the future of their children. Will the Commission say what provision is being made at Community level and what measures the Member States should take to comply with European Union requirements? Does the Commission intend to propose further measures on this subject?
A conference of the European ministers for higher education, to which the honourable Member refers, was held in Bergen on 19 and 20 May 2005. The communiqué from that conference does not provide for a list of universities whose degrees are not recognised.
The same observation applies to the Bologna process, as a whole, even though that process developed outside the Community framework.
More generally, with regard to the recognition of degrees awarded in the other Member States, the Commission would refer to the provisions of Article 149 of the Treaty, which stipulate that the organisation of the education system falls within the competence of the Member States. This recognition is governed by the national law of each Member State.
Furthermore, the Commission would point out that a degree recognition information network - NARIC - which has offices in every Member State, has been set up with the help of the European Union. Interested citizens can go to these offices to obtain reliable information on the nature and value of the degrees awarded by every European university.
Finally, on 5 September 2006, the Commission adopted a proposal for a recommendation establishing the European qualification framework (EQF). Although it is not binding, this proposal, which is currently under discussion in the Council and Parliament, calls on the Member States to establish a correspondence between the different qualification levels.
That is the response that Mr Figuel' prepared for you, and I should like once again to thank you for your question.
(EL) Madam President, Commissioner, thank you for your reply, with which I do not disagree in principle; however, I would highlight the need for a clearer implementation timetable for the Bologna process and the Bergen protocol.
Let us examine what you said. Given therefore that the Commission has proposed to create a European certification framework, albeit without legislative force, on a voluntary basis, what timetable is planned for this and what will be the consequences for the countries which do not comply? In other words, do you plan to issue a directive? Otherwise, the countries which do not comply will have to go to the sidelines and I hope that those which do not comply will go to the sidelines.
Yes, Mr Samaras, the Commission has made progress, but a dialogue now needs to be established with Parliament and with the European Council. It is in this way that we hope to develop things along the lines that you have indicated. That is the response that I am able to give you; if necessary Mr Figel' will be happy to confirm it to you in writing.
Second part
Subject: Non-implementation of Regulation (EC) No 261/2004 on air passengers' rights in the event of overbooking, delays or cancellations
In its answer to Oral Question of 26 September 2006, the Commission undertook to present a communication to the European Parliament and the Council on the application of Regulation (EC) No 261/2004 on air passenger rights before the end of January 2007. In the meantime, the confusion has worsened following further refusals by airlines to apply compensation clauses.
Furthermore, the European Ombudsman has strongly criticised the inaccuracies in the information air passengers have received from the Commission.
When and how will the Commission straighten out this mess and stop the public being penalised by the Regulation's lack of clarity and the Commission and Member States' refusal to punish airlines?
The Commission intends to adopt the communication on the application of Regulation (EC) No 261/2004 in April 2007. This communication will be drafted on the basis of the results of an independent study.
As for the draft recommendation of the European Ombudsman on the information tools that have been distributed, the Commission confirms its position outlined in the response to question by the honourable Member. The Commission has until the end of March to comment on the Ombudsman's draft recommendation.
Furthermore, the Commission is in the process of updating the information resources on air passengers' rights, following the adoption of new Community legislative provisions in this area.
The Commission is therefore preparing a new poster on air passengers' rights, which will initially be submitted to the airlines and national control bodies for their opinion. The preparatory work began well before the draft conclusions submitted by the European Ombudsman. This new, updated poster will include, for example, information concerning persons with reduced mobility who travel by air, the list of airlines that are subject to a ban on use in the Community and the identity of the actual airline.
Information that is deemed to be inaccurate has already been removed from the Commission's Europa website. I therefore feel that we are well and truly on the same wavelength as this recommendation by the European Ombudsman.
. - (FR) I welcome your response and I would ask you to forgive me for emphasising one point. I am very concerned to note that, in spite of all your efforts, the Commission is incapable of enforcing the regulation: for example, the airlines are refusing to pay the compensation provided for, and the national bodies in charge of overseeing the application of the regulation are not doing their job, and no penalties are being imposed for this.
Is it not an admission of defeat on the part of the Commission that it is a consumer organisation that has to, for example, determine with a tour operator the compensation to be awarded to hundreds of escheated passengers in Belgium, as happened during the Christmas holidays? Do you believe that, by using your adaptations, the Commission will be able to react better in future when faced with the problems that are likely to be caused in this area?
Let me assure you, Mr Tarabella, that I have paid a great deal of attention to what you just said. I myself receive letters from individuals reporting of cases in which the texts have not been applied. When we get the results of the audit that we have carried out, I shall be obliged to increase the pressure on the Member States, since I would point out that the Member States, too, must now ensure that the planned provisions are applied.
That being said, you are absolutely right to stress the need for passengers' rights to be applied in practice. We have already convened the national control bodies on several occasions, and, in this area, I fully intend to demonstrate as firmly as is necessary the Commission's desire to see the Member States gradually take charge of this problem, with the aim of providing appropriate solutions.
(DE) Madam President, Commissioner, while it is important that the Member States should reinforce passengers' rights under this Regulation, it is also evident that, in the former text, we made a number of things too easy for the airlines.
For a start, we made no provision for financial compensation for delays, and, secondly, we are faced with the problem that the rules relating to force majeure are framed in such a way that the airlines all too often fob off passengers by saying that they cannot do anything about it, that it was a case of force majeure, whereas the simple fact of the matter is that something went wrong with the booking system. Can we make any changes here?
Vice-President of the Commission. (FR) Mr Rack, I have just said that a totally independent body has been asked to carry out an audit with a view to our having an accurate assessment. Next, we are going to look at ways in which to re-enlist the support of the Member States, and to re-enlist the support of the airlines, too. I believe that this year, 2007, should be focused on the effective implementation of passengers' rights. I shall deal with this matter personally.
(DE) I, too, would also like to say something on the same subject, having recently received a very large number of letters and emails, the particular burden of which is that implementation is currently not working very well at all. I would like to endorse what Mr Rack has said about the evident need for certain things not only to be better implemented but instead actually changed. There is, I believe, a need not only for implementation, but also for more stringent legislation, to deal with the problem of aircraft that are not fully booked being dropped from the schedule simply on the grounds of force majeure, and I should be interested to learn what you are contemplating doing about this.
I promise you, Mr Leichtfried, that I shall ensure that this situation, which you deplore and which I deplore too, significantly improves as from this year.
Subject: Magistrale for Europe
From 10 June 2007 the TGV Est high-speed train will be travelling from Paris to Strasbourg in two hours 20 minutes. So why does the TGV terminate in Stuttgart instead of continuing to Munich, and what steps will the Commission be taking in general to finally make the eastern section of the Magistrale for Europe a reality, as planned in the Trans-European Networks?
The Paris-Strasbourg-Stuttgart-Vienna-Bratislava rail axis is one of the thirty priority projects of the trans-European transport network.
As from 10 June, a new commercial service will be implemented between France and Germany following the opening of 300 kilometres of new high-speed lines between Paris and Baudrecourt in the Lorraine region. This section is part of this priority project. The line will be opened on Thursday 15 March.
The new commercial service will provide for four daily return journeys between Paris and Stuttgart, starting 10 June 2007. This service will be extended to Munich when the new timetables are introduced in early December 2007. This service will run on the existing line between Stuttgart and Munich.
As you know, the Commission is closely monitoring the modernisation of the sections between Stuttgart and Ulm. In July 2005, it appointed Peter Balazs as the European coordinator for this line, who submitted an initial progress report published on 13 September 2006. The coordinator is giving special priority to the Stuttgart-Ulm bottleneck, which absolutely must be reduced.
Furthermore, the Commission is already cofinancing the sections between Augsbourg and Munich, the entry into service of which is scheduled partly for 2008 and partly for 2010.
I should like to point out to you, Mr Posselt, that the coordinator and the Commission are paying very close attention to the studies and the construction of the line between Strasbourg, Kehl and Appenweyer - the interconnection of the French and German networks with the Kehl Bridge, for which we have been waiting for so many years. I am fairly optimistic. I believe that we are well under way on this and that this project, which Mr Balazs is monitoring extremely closely, is on the right track, if I can use the expression.
(DE) Thank you very much, Commissioner, and not only for the outstandingly good reply, for the fact is that, without you and Mr Balazs, no such splendid progress could have been made on this matter, which has been dormant for decades, and it is you who have really got things on the move. I have a brief supplementary question, which has to do with the Mühldorf Link to Salzburg and to the progress made with the work between Munich and Salzburg.
The second thing I wanted to touch on has to do with the timetables, in that, for example, there is now an early morning InterCity train from Vienna to Munich, but when you arrive on it in Munich, the train to Strasbourg has already gone. I am aware that timetables are not your responsibility, but I would ask you to have a word with the railway companies and get a stop put to this sort of craziness for good.
Professor Balazs is currently preparing two analyses on Stuttgart-Ulm and Munich-Salzburg, since he believes that an integrated approach to the completion of these sections is currently lacking.
The Stuttgart-Ulm section is the subject of a planning exercise, which has now been completed. Nevertheless, there have been delays due to the lack of clear positions on the part of the three German parties - the federal State, the Land and the Deutsche Bahn - regarding the alternative routes possible and due, too, to insufficient public funding.
Peter Balazs is in constant contact with the German parties involved; he is overseeing the development of the project, and it is true that we are now awaiting clarification of the German position so that we can determine the Community position. Let me assure you, in any case, Mr Posselt, that this is an issue to which I am particularly attached. I am also just about to write a letter to the German and Austrian operators regarding the timetables between these two countries.
This is what I wanted to say to you, Mr Posselt, whilst confirming my determination regarding this very important matter.
(DE) Madam President, Commissioner, ladies and gentlemen, the route between Vienna and Bratislava is a matter of particular concern to a new Member State such as Slovakia, since it is capable of connecting two airports, and that would of course have a considerable effect on the region's development. How do matters stand as regards this route between Vienna and Bratislava and, in particular, the connection between their two airports? It would appear that three different routes are being debated.
I find it very difficult to respond on such a precise point. What I suggest to you, Mr Rübig, is that I respond to you in writing because I need to take stock of the Vienna-Bratislava section with Mr Balazs. In the meantime, I can tell you that Mr Balazs is very conscious of this issue, too, and that he has made the necessary contact with the Austrian and Slovakian Governments. With your permission, however, I would prefer to respond to you in writing so as to avoid being too vague.
(DE) My question on this subject is a rather general one. Now that the routes of the Trans-European Network have been laid down for some considerable time, one does get the feeling that, while some are certainly in operation, others are being - if not completely neglected by the Member States - at any rate not being built, and so I would be interested to know whether there might in future be a system that would reward those route operators that are actually building and doing so efficiently, so that they might, under certain circumstances, be more likely to benefit from subsidies than those that, while belonging to the TEN, are not doing anything at all. For this reason, I should like to ask what is going to be done in future about the laying down of TEN routes?
Firstly, Mr Leichtfried, Parliament needs to adopt the rules on the funding of the trans-European network, which, I believe, should happen shortly. Next, we are going to launch an appeal to the various Member States for them to submit proposals to us. When we have collected all those proposals, in the autumn, we will be able to determine the main priorities by taking account, nonetheless, of the commitments made by the various Member States.
It is true that, if I had had a budget of EUR 20 billion for the period 2007-2013, the task would have been easier than with the EUR 8 billion that I do actually have. Nevertheless, I believe that where there is a desire on the part of the Member States, we will be able to support that desire. For the most part, however, it is the Member States' decision, and that is why you must make sure that the various governments' proposals give priority to these trans-European networks. This is what I am able to tell you as things stand at present.
Subject: Court decision offsetting debts of the Greek State to Olympic Airways (OA)
In its answer to my previous question, the Commission states that: 'all monies due to Olympic Airways up to 2002 were taken into consideration by the 2002 Decision ...'. This Decision, in conjunction with that of the Court of Arbitration which awarded the sum of € 580 million to Olympic Airways in compensation for a part only of the State's debts to the company and the debts entered in Olympic Airways' accounts, is embarrassing to the Commission, since for many years successive governments saddled Olympic Airways with vast debts which they refused to recognise while the European Union 'washed its hands of the whole business', and pretended to take the information provided by successive governments at face value. Given that unresolved issues with the European Union are preventing the company from undertaking investments which are essential for carrying out its work as air carrier, will the Commission say whether it intends to clarify its claims that the real debts of the Greek State to Olympic Airways have already been offset during the implementation of restructuring programmes? What initiatives does it intend to take to oppose the demand for the recovery of 'aid' which has been taken into account following the judicial decision?
The Commission has learnt of the arbitration panel's decision of 13 July 2006 on public service obligations and of the decision of 6 December 2006 on the Olympic Airways move to Athens Spata International Airport.
The Commission is cooperating with the Greek national authorities in this regard in order to establish the legal status of its funding and of the costs covered with regard to Community law, and especially with regard to the decisions passed. It is up to the Greek authorities to show the Commission that the sums in question were not taken into consideration in the previous State aid decisions and are fully compatible with Community law.
What is more, the Commission rejects the unfounded statements relating to the previous decisions, which were taken after in-depth and detailed investigations had been carried out and after all the parties concerned had been invited, via the publication of an opinion in the Official Journal, to share their comments. This is the answer that I am able to give to Mr Papdimoulis's question.
(EL) Madam President, Commissioner, thank you for your reply, but please could you be more specific. Did the Greek court award the sum of EUR 550 million, yes or no? Give me a straight answer. Does the Commission intend to contest the final decision by the court? Does the Commission have evidence proving that the State's debts to Olympic Airways were offset in the past? And what do you mean when you say 'unfounded allegations'? Do you believe that the Greek court based its decisions on unfounded allegations? Who are you referring to when you say 'unfounded allegations'?
The important thing, Mr Papadimoulis, is to say first of all that this difficult matter of Olympic Airways is being treated with the utmost rigour. I must emphasise this point; there is no reason, in actual fact, not to treat this matter with the utmost rigour.
Statements have certainly been made in the press regarding the previous decisions, and those statements were challenging the validity of these decisions, even though they had been taken following in-depth investigations.
The Commission treats Greece in the same way that it treats every other Member State, and the Olympic Airways carrier should be treated in the same way as every other airline. By Commission decision of December 2002, Greece was forced to recover the amount of aid identified in the decision, something that it has not done. A further negative decision of September 2005 concluded that additional aid had been granted to Olympic Airways. Since no other recovery measure has been taken by Greece since then, the Commission has been obliged to start legal proceedings against Greece.
If the Greek authorities fulfil their obligations, this action will not be pursued. Unfortunately, the financial problems facing Olympic Airways are not isolated and they are not the consequence of the Commission's actions, and definitely not the consequence of the procedure brought before the Court.
The Commission is simply making sure that the Community competition rules are being complied with. That is the response that I am able to give you, while assuring you that I have asked my services to treat this matter fairly and with the utmost rigour.
(EL) Madam President, Commissioner, in the proposal for a regulation - I repeat - in the proposal for Regulation No 659/1999, provision was made so that national appeals against national aid recovery deeds could not suspend its refund. By contrast, Article 14, paragraph 3, subparagraph b) of Regulation No 659/1999 stipulates no such thing. Consequently, on what does the honourable Commissioner base his position that the hearings before the national courts have no suspensive effect in matters of state aid?
When faced with decisions of the Court, I can but confirm to you the desire to apply Community law. The decision of the courts is a new aspect that we are analysing currently, and Greece must show that the measures that it has taken are compatible with Community law. I can honestly say to you that, where this matter is concerned, I am very careful to comply with Community legislation and that my concern is - I repeat - to see this legislation applied rigorously and fairly.
Questions 50, 52 and 53 will be answered in writing.
Subject: Cooperation in the transport sector with neighbouring countries and, in particular, the Mediterranean region
On 31 January 2007, the Commission adopted a communication entitled 'Guidelines for transport in Europe and neighbouring regions', setting out the basic strategic guidelines for a revision of the pan-European zones and 'corridors', together with the five basic axes linking the EU with its neighbours, in the light of the new geopolitical conditions, particularly following the latest enlargement.
Does the Commission consider that, of the thirty priority projects for trans-European networks, these five basic axes should take precedence? In particular, three of the five basic axes concern the Mediterranean [(a) motorways of the seas in the Mediterranean region, (b) south-eastern axis EU-Balkans-Turkey-Middle East-Egypt, Red Sea and (c) south-western axis, EU-Maghreb countries-Egypt].
Does the Commission intend to present specific initiatives to support the priority projects in relation to these three basic axes concerning the Mediterranean? As of 2007, the European Neighbourhood and Partnership Instrument (ENPI) will contribute towards the financial support for neighbouring countries in the form of loans for projects in priority sectors and for horizontal measures. Can the Commission say what level of funding is envisaged from the Instrument and what part will cover the needs of the Mediterranean? In addition to the involvement of European and international financial instruments, what is the contribution of the partner countries in this regard?
Before handing over to Mr Potočnik, I should like to clarify, in answer to Mrs Kratsa Tsagaropoulou's last question, the difference between the priority projects for the trans-European networks and the transnational axes. In 2004, the European Parliament and the Council adopted a decision that changed the guidelines for the trans-European network for the territory of the European Union of 27. This policy concentrates investments on 30 axes and transnational priority projects.
As you know, Mrs Kratsa, the trans-European transport network (RTE) budget amounts to EUR 8 billion and with this amount it will not be possible to cofinance all the priority projects in their entirety. Therefore, it will be necessary to concentrate the budget on cross-border sections and bottlenecks, that is, the projects that produce the highest European added value.
On the other hand, the document identifies five major axes that link the European Union to its neighbours. These five axes do not alter the priorities fixed by the European transport networks within the European Union. The document is in keeping with the European Neighbourhood Policy. This policy was designed to avoid causing splits between the European Union and its neighbours, whether in the context of membership or in relation to closer cooperation.
Euro-Mediterranean cooperation within the transport sector has been identified, from the beginning of the Barcelona process, as one of the priorities for cooperation in the context of the Euro-Mediterranean Partnership. It is dependent upon the Euro-Mediterranean transport forum and its working parties. Currently, a budget envelope in the region of EUR 200 million has been allocated for financing actions developed in the context of Euro-Med Transport cooperation. It is mainly about pre-feasibility studies for 10 infrastructure projects on the priority axes for Euro-Mediterranean transport.
The total cost of the projects proposed within the context of Mediterranean cooperation amounts to EUR 23 billion by 2020 for the Mediterranean region. Of course, national budget appropriations are still essential for the transport sector, in particular for the maintenance of the existing network but also for critical investments, especially at cross-border level.
The Community will continue to support these actions as in the past, by means of technical assistance and by assistance in improving administrative capacity. In certain instances, support may include investment for critical infrastructures, especially cross-border, or key horizontal measures.
At this point, I should like to remind you that the European Investment Bank's new mandates provide a Community guarantee that should allow that Bank to grant up to EUR 8.7 billion in loans during the period 2007-2013 to Mediterranean countries. I repeat, EUR 8.7 billion in loans! That is no small sum.
Furthermore, most of the national indicative programmes already make provision for interest rate subsidies in order to make it easier for the European Investment Bank, or other development banks, to grant loans.
The Commission intends also to put in place an investment fund of EUR 700 million in donations for the European Neighbourhood Policy for the period 2007-2013. This fund will make it possible to back the loans granted by the European Investment Bank and other European development banks, especially in the transport, energy and environment sectors.
This close collaboration between the Commission and the European Investment Bank and the other sponsors must be reinforced in the regional context as well as in the global context. Public-private partnerships are a promising tool for the realisation of infrastructure projects that are profitable from economic, social and environmental points of view.
In order to implement the package proposed in the communication, the Commission will opt for an approach by stages that is intended to reinforce the framework for cooperation between the European Union and the neighbouring countries. From 2007, the Commission is to start preliminary discussions with the neighbouring countries in order to define with them coordination frameworks that are structured and effective and which should allow the active, synchronised implementation of measures along the axes. I hope that, following these discussions, the Commission will make a concrete proposal. I hope also to be able to present a report at the halfway stage in the autumn of 2007.
(EL) Madam President, I should like to thank the Commission for the information which he has given us both on the European Union strategy and on the responsibilities of the partner countries and their participation.
I wanted to ask if the Commissioner has any indications of the priorities between all these plans or will they proceed all together and will you report to us in the autumn on their overall progress?
I apologise in advance to Mrs Kratsa Tsagaropoulou, because my answer today will not be complete. I think, actually, that this work needs to continue so that, in the autumn, I can establish what the priorities will be.
Your question was completely justified. This paper is a good one, now it is a matter of working out the priorities we are going to give to this policy of extending the Trans-European networks, a policy towards which Mrs Loyola de Palacio herself did a great deal of work. I very much hope that all this work will lead to positive results and I shall not fail, Mrs Kratsa, to keep you closely informed of the development of our thinking and of our proposals.
Thank you, Commissioner.
Question 55 will be answered in writing.
Subject: New sources of energy
One of the 150 experimental cars featured at the Michelin Challenge Bibendum, a rally for ecological cars held in Shanghai, was the Habo, a car fuelled not with petrol but with hydrogen peroxide, which produces oxygen on reaction with water.
There are already dozens of hydrogen-powered lorries on US roads. Much has been achieved in this area by Canada. It seems that the Japanese manufacturer Honda will begin mass production of hydrogen-powered cars within three to four years.
Can the Commission indicate how the programme to produce fuel from hydrogen is being reflected in the Seventh Framework Programme for Research, Technological Development and Demonstration Activities (2007 to 2013), and what results have been achieved?
Member of the Commission. Madam President, the Commission is fully aware of the important role that hydrogen and fuel cells can play in the successful transition to a more sustainable energy system. It recognises that a key issue is the development and deployment of processes that can supply the required quantities of hydrogen in a way that leads to a net reduction of greenhouse gas emissions and which is also environmentally sustainable.
Initially, the bulk of hydrogen is expected to come from fossil fuels, firstly without, and then, in the medium term, with carbon capture and sequestration. The long-term goal is to produce hydrogen from carbon-free and carbon-lean energy sources. Under the fifth and sixth framework programmes, projects have investigated the potential of hydrogen as an energy carrier at the global level, as well as looking at many different options for producing and using hydrogen, while analysing the economic, social and environmental opinions for different pathways. Under FP 6, EC funding for hydrogen and fuel cell research and demonstration exceeds EUR 300 million. Around 20% of the activity concerns hydrogen production covering short-term pathways, such as advanced electrolysers, as well as long-term technologies, such as biological and photo-electrochemical processes. Technical research is complemented by socio-economic studies and demonstration.
Allow me to give you some practical examples. Under the fifth framework programme, the Commission supported the CUTE and ECTOS programme, which demonstrated 30 hydrogen fuel cell buses and hydrogen infrastructure in ten European cities and contributed to establishing its credibility as an alternative to petrol and diesel. Under FP6, these activities have further expanded into a demonstration of a fleet of 200 hydrogen-fuelled vehicles, including buses, cars and small specialist vehicles, as part of the Hydrogen for Transport initiative.
A further example of a project financed under the sixth framework programme, and whose results were just recently published, is the hydrogen internal combustion engine project. This is a new type of hydrogen technology that will lead to new and more efficient engines. The project has tested ways to make hydrogen-fuelled engines that are as efficient as current diesel engines, yet not polluting and with little or no trade-off in terms of engine size and power. These hydrogen-fuelled engines offer clear advantages over current generation engines and promise to compete with other proposed systems in terms of performance as well as cost. Under this project, innovative fuel injection concepts for engines for passenger cars, as well as for trucks and buses, were developed.
Finally, let me give you another example, worth mentioning because it was awarded the Descartes prize for collaborative scientific research just last week. It is the Hydrosol project, an innovative solar thermo-chemical reactor for the production of hydrogen from water-splitting, resembling the familiar catalytic converter of automobiles. The integration of solar energy with systems capable of splitting water will have an immense impact on energy economics worldwide, as it is a promising route for providing affordable renewable solar hydrogen with virtually zero CO2 emissions.
There are of course many more such examples and if the honourable Member wishes, I can provide her with a list of projects. Under the current seventh framework programme, which was launched just recently, research and technological development and demonstration in the field of hydrogen and fuel cells will benefit from very extensive stakeholder consultation undertaken through the European Hydrogen and Fuel Cell Technology Platform. Established in the year 2004, this industry-led technology platform has provided the strategic direction which the sector needs in order to bring these technologies to the point of commercial readiness.
Annex 4 to the Council decision on specific programme cooperation lists a hydrogen and fuel cells initiative as one of the possible joint technology initiatives that may be established either on the basis of Article 171 of the Treaty - this may include the creation of joint undertakings - or on the basis of a modification of the specific programme in accordance with Article 166 of the Treaty. The JTI, envisaged as a long term public-private partnership, will define and execute a target-oriented European programme of industrial research, technological development and demonstration designed to deliver robust hydrogen and fuel cell technologies developed to the point of commercial take-off. It is expected that one of the JTI targets will be to supply 10 to 20% of the hydrogen demand for energy applications with carbon-lean or carbon-free production technologies by 2015. The precise scope and targets will be defined once this joint technology initiative is adopted.
In the meantime, the first calls for proposals for FP7 were launched on 22 December and the expiry date is the end of April. The energy theme includes a number of topics related to innovative materials for specific hydrogen production pathways.
I have taken longer than I intended, but I wanted to give you a broad outline of the programmes or initiatives which are in place.
(LT) Thank you for such a comprehensive and informative answer. I am truly pleased to say that we are not far behind China in this respect; we are also working in this field. I would like to ask: these achievements are limited and there are not many hydrogen-propelled vehicles on the streets, so is it possible that there is influence from the automobile industry and from petroleum-producing countries, and are they perhaps exerting pressure and limiting research into the use of hydrogen?
Member of the Commission. No, this is not at all the case. On the contrary, Europe is one of the world leaders in hydrogen technology. By placing more emphasis on the European technology platform, which is dealing with this question, we now have a strategic and coherent approach on how to proceed. All countries around the world are still dealing with major questions and this means putting current discoveries on the market, which would lead to a true hydrogen economy. However, I think we can be very proud of what we have achieved in the past and of how we are handling the issue at present. In addition, emphasising the potential joint technology initiative is exactly the right means to put us on the map and to keep us there.
(LT) I am grateful to the Commissioner for a truly interesting and optimistic reply about what has been done and what it is planned to be done. Nonetheless, I would still like to ask a question about the future: when do you think hydrogen-powered automobiles will be able to compete with petrol- or diesel-powered vehicles and will be sold at comparable prices? Finally, when will the European Commission, the European Council and the European Parliament be able to get such hydrogen-powered automobiles and place them in our garages in an effort to set an example to others, and to demonstrate that the European Union is really leading the way in this field?
Member of the Commission. Of course, I do not have a magic wand to predict when that moment will be, but I think that we are moving in that direction. At this very moment, by trying to establish our research methods in a coherent way, based on industrial needs from the bottom up, we are increasing the potential that we will reach conclusions as fast as possible. But until that time, which I sincerely hope is not so far away, we will have to drive hybrid cars. I have one of them at home myself.
(DE) Madam President, Mrs Wallis, Commissioner Potočnik, ladies and gentlemen, this weekend, the Council decided to enact regulations enforcing a 20% increase in energy efficiency by the year 2020. Do you believe that the production of diesel engines, in which Europe excels, could be moved forward through a strategy aiming at excellence in terms of efficiency, with greater efforts made towards higher efficiency targets in the seventh framework programme for research?
Member of the Commission. It is not an easy question. I would say that the targets the Council adopted just a few days ago are ambitious, but very much needed. Personally, I believe - and, indeed, the Commission believes - that there is no other option. I think it is very important to view the limits the environment is putting in front of us as a true business opportunity, because I sincerely believe that whoever best understands that will also lead in the business community, in several areas, including those mentioned here such as, of course, environmental protection.
Subject: Women in science
Under a coherent strategy designed to devote 3% of the EU's GDP to research by 2010, 8 out of every 1000 people of working age in Europe would need to be researchers - that means a total of 700 000 new, properly trained researchers. It is therefore vital that Europe make the most of its research potential, inter alia by encouraging more women to get involved in science and technology. Using only half of the brains available is neither intelligent nor efficient.
International Women's Day is on 8 March. In view of this, can the Commission come forward with an initiative designed to put this fault right?
Member of the Commission. Mr President, the Commission is very well aware of the definite imbalance between male and female researchers. The latest available statistics show that, in all disciplines, over 50% of graduates, but only 15% of professors, are female. In science, engineering and technology, the figures are 34% for female graduates and 9% for female professors respectively. The Commission agrees that this is a waste of talent and resources.
Since 1999, several documents by the Commission have addressed the participation of women in European research. The Commission is devoted to gathering reliable statistical data in order to view the complete situation and it publishes these results regularly in a brochure entitled 'She Figures'. This brochure was published in 2003 and 2006, and the next publication is expected in 2009. Since the Fifth Framework Programme, the Commission has also provided financial support to studies and action in the field of women in science. In addition, under the Sixth Framework Programme, a budget of EUR 15.7 million has been devoted to women in science. Several projects are ongoing: addressing the need to provide role models to encourage women to pursue a career in science, for instance.
The 2005 Competitiveness Council conclusions led Member States to set a goal of 25% of women in leading positions in the public sector. In this regard, an expert group on women in research decision-making has begun to look at the formal and informal barriers which make it difficult for women to reach top-level positions in research. Under the new framework programme, a similar expert group will look at the issue of scientific excellence and potential gender bias in the evaluation of scientific excellence.
In the Seventh Framework Programme, the line of action with regard to gender issues is divided into three main areas of activity. Firstly, in order to strengthen the role of women in scientific research, we will finance projects to compare positive action schemes for women in research decision-making positions, which will cover Europe, the US, Canada and Australia.
Secondly, under gender dimension of research, the areas of action in the Seventh Framework Programme will include gender issues as regards the definition and measurement of scientific excellence. For instance, an analysis of all research carried out in the EU on issues of discrimination and disadvantages for female researchers will be financed through this type of activity.
Thirdly and finally, as regards mainstreaming gender in Community research policy and programmes, work programmes under the cooperation-specific programme encourage female participation. The Commission also continues to have a target of 40% of females on evaluation panels and this is monitored regularly.
In addition, we have planned to provide training and guidance to various researchers on how to mainstream gender in research.
Whatever we do in the Seventh Framework Programme, it is and will be an important policy statement and will also be important for a number of research organisations who participate in the framework programme. We will have only a limited impact on the situation on the ground in Europe. Thus, we are also looking for new ideas on which the Commission could take action or Member States could take action with the support of the Commission. Therefore we intend to make this a question in its own right in the ERA green paper. The more the specific situation and needs of researchers in Europe are recognised, with regard to mobility or portability of social security rights for example, the more scope there could be for addressing the specific role of women in research. The ERA green paper will soon be discussed by the Commission and I would like to invite Members to actively participate in the ERA debate which ensues. Furthermore, I am relying on your strong support on this and other issues.
In conclusion, I should like to emphasise that we have opted for a long-term approach based on constant efforts and continuous support in promoting the role of women in the world of science, using the measures and activities I have just explained.
(ES) Thank you very much, Mr Potočnik. Your proposals appear to me to be highly appropriate. As you have said, the point is that Europe must exploit its research potential as much as it possibly can, and to that end, women of excellence must have the same opportunities as men of excellence. In practice, that does not always happen.
I would also like to ask you to what extent the Commission - while ensuring that excellence remains the main criterion, of course - could also take account, as it has done on other occasions, of the gender balance when it comes to evaluating projects, or take account of the fact that these projects are led by women.
My second question is whether you are going to take measures to ensure that the membership of programme committees, high-level groups, working groups, etc. is balanced from a gender point of view and to ensure the same thing in all other activities financed by the European Union.
Member of the Commission. The objectives in the seventh framework programme remain exactly the same as the objectives in the previous programme, although the tools have been slightly modified.
The work programmes will encourage women's participation in research and highlight the relevance of gender in specific topics. Large projects will have the possibility and will be encouraged to include gender equality actions in their projects, and these will be reimbursable actions, just like other activities in the projects.
However, I would like to repeat that we should and we will give a positive example, but we are all aware that we cannot solve the problem without looking beyond the research portfolio. We are now facing difficulties that are part of a broader picture of reality in a society resulting in this unfavourable and unfair situation in which we are not using all of our knowledge potential. That is why I believe that the debate we will be having and which will specifically focus also on this issue is so crucially important.
Concerning how we are trying to be practical, I can give you an example of how we address the question of evaluation panels, in which we have a target for 40% participation by women. Article 17 of the rules of participation in the seventh framework programme specifies that in the selection of independent experts, we should ensure reasonable gender balance. Women's participation in evaluation panels has increased since the Commission set that target in 1999. It went up from 22% in 1999 to 30% in 2005. Unfortunately, I still do not have the figure for 2006.
If we compare this with the proportion of women in our expert database, which is only 25%, that will give you a clear sign that we are trying to do our best. On top of that, the Commission encourages female experts to register on our database. The European platform of women scientists created at the end of 2005 will help us in this respect. Those are the things we intend to do.
(LT) I would like to examine this issue more broadly - not only women's participation in science, but also men's. Europe is losing in the competition against the USA. More and more scientists (both men and women) are leaving for the USA, because there they get better pay and working conditions. What are we planning to do so that our scientists stay in Europe, and so that others come here?
Member of the Commission. That is another dimension of the question which we have to look at very carefully. Mobility of people is crucial for the success of research carried out in Europe or in any part of the world, because the fertilisation of minds is achieved through the mobility of minds. Of course nobody prefers having people educated in his own country - at least to secondary school level - who then leave and live outside their countries. If that happens, clearly we must establish close links with the people who are living outside our countries, for example in the United States. We have a special programme in FP7 which is doing exactly that. So creating networks with the people outside, so that they are not actually lost, is of extreme importance.
But still, the brain drain is a question which we have to address very seriously. In Europe recent data is not too alarming. Of course there are differences between the Member States, but in many of the countries, many very well-established universities are reporting that there is also a huge influx of students into the European Union. I recently visited India, and learned that 17 000 students come from India to the United Kingdom every year to study on European soil. I think that kind of flow is good and important, and we have to promote it.
However, brain drain is of course another issue. We have to pay attention, to it, but there are many reasons behind it, for example the attractiveness of the career, social portability, pension rights, many of the things which are interconnected. There is no simple answer to that type of question.
Thank you, Commissioner Potočnik.
We now turn to questions for Commissioner Verheugen.
I should like to inform colleagues that Question Time will overrun by around 20 minutes today, and I should like to thank the interpreters in advance for their forbearance.
Subject: Counterfeiting of medicines
In its resolution on the counterfeiting of medicinal products of September 2006 (P6_TA(2006)0351), the European Parliament called on the Community to equip itself as a matter of urgency with the means to combat effectively illicit practices in the counterfeiting of medicines; called upon the Commission to go beyond its Communication, 'Strategy to enforce intellectual property rights in third countries' and in particular urged the European Union to take adequate measures to combat the scourge of the counterfeiting of medicines in its territory.
What concrete steps has the Commission taken since September 2006 to combat the counterfeiting of medicines within the EU and abroad? In particular, what measures has the Commission undertaken to enhance controls over medicines sold on the Internet?
Madam President, the Commission is aware that the counterfeiting of medicinal products - to which the honourable Member referred - is a worldwide problem, and that it can have serious consequences for people's health. We are therefore keeping a very close watch on this problem, and I do not wish to conceal from you my extremely serious concern about it.
The Commission has devised a general strategy against the counterfeiting of medicinal products in the European Union and has ensured - in view of the problem's international ramifications - that it is used to work in harness with, and complement the work of, such international partners as the World Health Organisation and the Council of Europe.
The Community legal framework that permits the authorities to confiscate counterfeit medicinal products brought onto the Community market or found on it consists of Community legislation on medicinal products, on customs action, and on the enforcement of intellectual property rights. It is the Member States that are primarily responsible for the enforcement of the existing regulations.
Over the past five years, they have uncovered, on the EU market, 27 cases of counterfeit medicinal products in the legal supply chain and 170 on the black market, and, while that may not seem to constitute a vast amount, it is evident not least from the seizure, by Customs officials, of counterfeit medicinal products on our external borders that there has been a marked increase in them over recent years.
The statistics for 2005 show that Customs officials seized 560 000 counterfeit medicinal products at the EU's external borders in that year, and an initial analysis of the Member States' figures for 2006 has shown that the number of counterfeit medicinal products seized by Customs in that year can be expected to total over 1.5 million, which amounts to a dramatic increase.
In its communication to the Council, the European Parliament and the Economic and Social Committee on how Customs might respond to the most recent developments in the counterfeiting and piracy of goods and products, the Commission put forward an action plan containing a series of concrete measures whereby this increase can be combated.
A start has already been made on two of the most important of these measures, namely the creation of an electronic system for the speedy exchange of information between customs authorities on risks of new kinds of counterfeiting and the establishment of a system through which businesses can submit to the customs authorities, as rapidly as possible, information that they need on counterfeits in order to be able to take action against them. The Commission also, in March 2006, sought to raise public awareness of this problem by warning of the availability of counterfeit medicinal products on the Internet.
In this warning message, the Commission publicly announced that it would be running a project to analyse the situation and would, in collaboration with the Member States, the European Medicines Agency and international partners, be examining whether the protection of public health made intervention necessary. The project will consider such matters as, for example, the trade in counterfeit medicinal products over the Internet.
The Commission intends to build on this analysis, on which work has already begun, and will, on the basis of it, arrive at policy solutions to the question of how any loopholes in the law may be closed. If it turns out to be necessary, we will have to carry out a wholesale revision of European law on medicines. These attempts at resolving the situation will of course be based on impact assessments, but I would like to assure you that we will do everything in our power to prevent counterfeit medicinal products continuing to find their way onto our markets in the future and thus putting people's health at risk.
Thank you, Commissioner. I look forward to the action plan, but I worry whether the scale of the response is equal to the scale of the problem. Two weeks ago the International Narcotics Control Board talked about what it called the 'flood of counterfeit medicines', perhaps between 25 and 50% of medicines in developing countries are fake, and in Europe, as you have mentioned, sales on the internet are one of the main challenges. Can we try and help locate the people and businesses behind illicit internet sites?
Can we, while maintaining the avenues for parallel trading, try and make sure that illegality does not creep in to parallel trading?
What do you think about a ban on the repackaging of medicines?
What kind of loopholes in legislation are you talking of closing?
Could we have criminal legislation on aligning the definitions and the penalties on offences in the law enforcement third pillar? I just think that there needs to be a great sense of urgency. This is killing people, and seriously harming health.
Mrs Ludford, I can do no other than agree with all that you have said. The intention is that the project of which I spoke should supplement the ongoing international measures already taken by the World Health Organisation and the Council of Europe, and devise a TeleMed-style solution for Europe, whilst the parallel trading project will address specifically those aspects relating to the safety of patients.
If we are to really sort out the problem, we first have to know exactly how the land lies, and so we have asked the Member States for the necessary information. I think we will have collated all the information we need by the end of the year and will then be able to take some decisions.
I take the same view as you do of the situation in developing countries, which is scandalous in the extreme. During a debate about it in this House last year, I said that we would do everything in our power to help the developing countries to put in place the structures to ensure that the medicinal products finding their way onto their markets were in line with international standards. The problem is, quite simply, that, in many developing countries, the administrative structures required to exercise proper control are not in place, and that is why I agree with my fellow-Commissioner Mr Michel that it is vitally important in terms of development that we step up our efforts at supporting the developing countries in this task.
Subject: Measures to boost European entrepreneurship
As part of the Lisbon Strategy, the European Strategy for Growth and Employment and the European Agenda for Entrepreneurship, which measures does the Commission intend to take to boost private entrepreneurship, in particular among young people, and to create the right environment for risk-taking so as to modernise, develop and promote the competitiveness of Europe's economy?
Vice-President of the Commission. (DE) That is a subject that is of particular concern to me. The European economy is not as dynamic as it could be, it is not creating as many jobs as it could, and the main reason is that we do not have enough enterprises. We do not have enough enterprises because we in Europe do not have enough people who are prepared to take entrepreneurial initiatives and to carry entrepreneurial risk.
The most important answer to your question is therefore that we need a growing understanding in our societies themselves that it is enterprises that create jobs, that there have to be entrepreneurs with the courage to do that, and that entrepreneurial activity has to be accepted as socially responsible, socially useful activity. We therefore need to work for greater social acceptance of entrepreneurial initiatives. The Commission has developed a large number of initiatives there in the last two years.
Last year, the European Agenda for Entrepreneurship published a progress report, from which you can see that we have greatly increased the resources for the Community financial instruments for enterprises, that we have provided the stimulus for the formation of mini-companies by schoolchildren and students, so that they can learn entrepreneurial activity, and we have the database run by the Euro Information Centres to help find business partners.
If Europe is to create growth and employment, it must provide a general social framework that encourages entrepreneurial initiative. As mindsets are formed early in life, education can make an important contribution to successfully promoting entrepreneurship. On the basis of the work done in the Member States, the Commission was able to adopt a communication on promoting entrepreneurship in schools and universities in February 2006.
I would like to see all European schoolchildren and students having the opportunity of coming into contact with business reality during their time at school and during their studies. In many European countries that is already done in an exemplary manner. But in a number of countries there are still substantial deficits.
At present, the Commission is very much involved in putting across entrepreneurial ways of thinking at university level. We know that the experience in America has been extraordinarily positive. Universities that offer to teach entrepreneurial skills and thinking report great successes in that a much higher percentage of graduates from those universities are willing to start a business after completing their studies than is the case here.
There are three other important ways in which we can help to make it easier for people to start businesses. Firstly, there is the whole 'better regulation' project with simplification of the law and cutting red tape. Many people are prevented psychologically from starting a business because they believe there are too many regulations and that they are too complicated.
Secondly, because many people do not even start to set up a business because they think it is much too complicated, last year we proposed to the European Council that the Member States should commit themselves to limiting the time needed to start a company to one week. That should be the case in all the Member States by the end of this year.
Finally, I would like to point out that we are looking very hard at the question of the negative consequences of bankruptcy. How do we deal with the failure of the first attempt? As you know, in America it is no problem at all socially if the first attempt at business is a failure. In many European countries, the first failure is also the last.
The last point I would like to mention is the problem of finance, which is a key problem for the creation of new businesses. The Commission has increased the funding available for the period 2007 to 2013 considerably. Most of the Competitiveness and Innovation Programme goes into financial instruments: we are making more than EUR 1 billion available here for credits and counter-guarantees, for national guarantee facilities and other modern financial instruments, including the provision of share capital. The programme is being very well received by small and medium-sized enterprises.
Over all we have therefore taken a wide range of measures, which I hope will encourage more new young businesses in Europe.
(EL) Madam President, thank you Commissioner for the full reply which you have given me. Allow me to ask your opinion as to whether it would be possible for the capital to be calculated which each young person brings and which is quantifiable not as a material asset but as an intellectual asset, so that it could constitute an eligibility criterion for founding a company. You emphasised the importance of education, but how will young people's qualifications be measured?
Vice-President of the Commission. (DE) That is a very important question, honourable Member, but I am unable to answer it because the Commission does not give money to individual firms. It is a question for the banks. How do the banks behave towards people who come to them with a good idea, a good education and entrepreneurial talent? Do they recognise such talent, do they acknowledge the courage of wanting to do something and do they encourage it, or do they act like bureaucrats? I think European financial institutions are well-advised to take what you have said, the qualifications of a person who wants to start a business, his talent, his knowledge and his ability, into account when assessing his creditworthiness. We can only encourage the banks to do that. We cannot force them to do so.
(LT) I happened to see some data and assessments showing that only 10% of participants in the workforce market can become business people, establish their own business and become employers. The other 90% only have the skills to be wage earners. Do you consider that all the programme activities being implemented will be able to increase the number of more active people in our society?
Vice-President of the Commission. (DE) Anyone who satisfies the legal requirements can become an entrepreneur. In theory, one can imagine a society with 100% entrepreneurs, because there are no restrictions. As I said, the restrictions come about because in some countries in Europe the culture is such that people would rather be employees than take on themselves the risk of independence. I could name the Member States where that is the case. But there are also the obstacles that I have mentioned.
Becoming an entrepreneur is a decision everyone must take for himself. We cannot oblige anyone to do it. The only thing we can do - and we really are doing it in a way that has not been done in Europe before - is to encourage people to take the step to entrepreneurship and to make that step easier for them, as well as we can. I am pretty sure that our efforts will be successful, but it is not a short-term project; it is a project that needs great staying power.
Subject: Engineering in the EU
As part of the Lisbon Agenda we talk about unlocking European potential and focusing on creating more growth and employment. Yet the engineering sector, a sector which could provide both these things, is all too often neglected here in Europe. China produces 1 million engineering graduates each year and rising. If we compare this with the EU, the EU produces around 170 000 and falling. In the UK alone it has been estimated that by 2012 UK manufacturing and engineering will not be able to meet its requirements for graduates and apprentices by new or young entrants alone. How does the EU propose to counterbalance the competition posed by the new emerging economies and to recruit and train the necessary workforce here in Europe?
Vice-President of the Commission. (DE) The Commission agrees with the honourable Member that the engineering disciplines are particularly important for the European economy as a whole, especially with regard to our strategy for greater growth and employment. Engineering work is essential for many sectors of the economy and therefore deserves our full attention.
A high-level working group, the 'Mechanical Engineering Dialogue', was set up at the end of 2005 to make a comprehensive analysis of the sector's competitiveness. This initiative follows similar action in other manufacturing sectors, and further initiatives will follow shortly.
The working group's initial findings show that questions of training and qualification are a serious challenge for manufacturing. Not only are the absolute numbers of young technical staff entering working life inadequate, but there are also problems with retaining skilled personnel in the industry and with the public image of engineering. There are also problems with the necessary adaptation to various changes that are currently taking place.
The Commission is looking at these matters together with industry and the Member States. Since the Commission has only a very limited mandate in the field of vocational training, it is particularly important that other groups and affected parties make their contribution. In particular, the Commission is comparing the different approaches taken by the Member States in order to find the best possible solutions and to define the right framework for innovation to develop. Member States need to do more, especially as regards course contents, lifelong learning and worker mobility, while it is up to industry to define future requirements accurately and to make technical occupations more attractive.
All this is part of the Commission's approach to industrial policy, and we will this year be informing Parliament and the Council of the extent to which our industrial policy proposals have resulted in progress.
In my region, the East Midlands, we have an excellent example of a project which has taken a proactive approach to structural changes in the region. This project, funded in part with EU money, has developed a mobile unit which travels directly to people in areas of concern. The unit travels to sites where there are specific redundancy and redeployment issues. The mobile resource centre offers vital support both to employees in need of redeployment or retraining and to companies in need of immediate access to a well-trained, skilled pool of talent. It also travels to schools to encourage children to go into engineering as a career.
What is the Commission doing to promote such practical action and to encourage other European countries to adopt similar formulas?
Vice-President of the Commission. (DE) Honourable Member, I think these are measures that are financed out of the European Structural Funds, for which - as you know - I am not competent. I do not want to tell the competent commissioners, Mrs Hübner and Mr Špidla, what to do. I do think they both recognise the importance of this project, however. I will take your question as an opportunity to speak to Mrs Hübner and Mr Špidla, ask them what the experience has been and also ask them to continue to support such initiatives when that proves useful.
Subject: Carbon dioxide emissions from automobiles
Commissioner Verheugen appears to be opposed to proposals from Commissioner Dimas regarding binding provisions concerning the reduction of carbon dioxide emissions for all categories of automobile, calling for a more 'integrated approach'. One of the factors under discussion concerns the use of biofuels which is related to a very important and sensitive issue in the Greek farming sector, that is to say the problems faced by sugar producers. Could the Commissioner indicate whether his position does in fact differ from that of Mr Dimas and, if so, how? Regarding biofuels in particular, is he able to make any specific proposals?
Vice-President of the Commission. (DE) Honourable Member, I must admit that I have no idea on what assumption your question is based or where the impression that comes over in your question can have come from. The assumption underlying your question is completely wrong.
There has not been and is not the slightest difference between Mr Dimas and myself in the matter of binding upper limits for CO2 emissions - quite the opposite. The two of us were the first to say, in December of last year, that legislative measures are necessary. In November last year I announced here in Parliament that we would be laying down statutory measures with binding limits.
In so doing, we are basing ourselves on the recommendations of the High Level Group CARS 21, about which I have reported to Parliament. That group recommended the 'integrated approach', and the Commission included it in its decision, which was adopted with the agreement of both Mr Dimas and myself. The integrated approach means that greater use will also be made of biofuels to meet the reduced emission target of an average of 120g CO2 per km for the European automobile fleet.
I have given a large number of interviews on this very subject both before and after the Commission's decision, pointing out how important it is to increase the proportion of biofuels now. I am therefore very pleased that last week the European Council decided to follow the Commission's and my proposal to increase the proportion of biofuels to as much as 10% of European fuel consumption in the next few years. I can therefore assure you that not only are there no differences of opinion between Mr Dimas and myself on this issue, but we are working together to do all we can to reach these targets that the Commission has decided.
(DE) I think it is perfectly understandable that there are differences of opinion in lively and very productive bodies like the Commission.
(EL) I would, however, like you to throw more light on the parameters for use of biofuels. That is the core point of my question, especially after the sudden changes to European agricultural policy concerning the sugar regime, changes which had adverse repercussions on beet producers, especially in the area from which I come. I should like information from you Commissioner on the potential for producing biofuels. I should like you to focus on this in your reply to my supplementary question.
Vice-President of the Commission. (DE) Honourable Member, as you know, the Commission only set benchmarks in its decision on vehicle CO2 emissions. One of those benchmarks is the increase in the proportion of biofuels. There is as yet no specific programme for how this increase in biofuel content is to be achieved, especially as the European Council only accepted the Commission proposal on Friday of last week. The Commission will now be making the relevant proposals very quickly. I can however tell you that the general opinion is that we in Europe will be able to solve the problem by mixing biofuels with the conventional fuels produced in refineries. We are convinced that we should concentrate on second-generation biofuels in order to avoid harmful ecological side effects.
The common agricultural policy supports biofuels through the single area payment. As you know, farmers are not allowed to grow food plants on land that has been set aside, but they can grow non-food plants, including plants for the production of biofuels. The growing of such crops, including sugar beet, can be supported by the granting of energy plant premiums of EUR 45 per hectare. This rule has now been extended to all Member States. The new EU policy for rural and regional development also provides support measures for renewable energies. The same applies for the research framework programme, which concentrates primarily on second-generation biofuels.
Thank you, Commissioner and colleagues. I thank the interpreters for their indulgence with our over-run.
Questions which had not been answered for lack of time would receive written answers (see Annex).
That concludes Question Time.
(The sitting was suspended at 19.35 and resumed at 21.00)